         Case 1:17-cv-08065-RA-JLC Document 84 Filed 11/08/18 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------- x
Newmont Mining Corporation,                                     :
                                                                :
Plaintiff,                                                      :   Case No. 1:17-cv-08065-RA
                                                                :
v.                                                              :
                                                                :
AngloGold Ashanti Limited, AngloGold Ashanti :
North America, Inc., AngloGold Ashanti USA :
Incorporated, and Wayne M. Chancellor,                          :
                                                                :
Defendants.                                                     :
                                                                :
--------------------------------------------------------------- x

                      APPLICATION FOR THE ISSUANCE OF
            INTERNATIONAL LETTERS OF REQUEST (LETTERS ROGATORY)

        Pursuant to Federal Rule of Civil Procedure 28(b)(2) and 28 U.S.C. §1781(b)(2),

Defendants AngloGold Ashanti Limited, AngloGold Ashanti North America, Inc., AngloGold

Ashanti USA Incorporated, and Wayne M. Chancellor (“Defendants”) respectfully petition this

Court for the issuance of Letters Rogatory. The Letters Rogatory, attached here as Exhibit A,

would permit Defendants to take the following evidence in Canada: (1) the production of

relevant documents that may be in the possession of Deloitte LLP (Canada) (“Deloitte”); (2) the

testimony, under oath, of Deloitte, pertaining to a Valuation Report1 that was produced by

Newmont in this litigation and that Newmont and/or their experts may rely on to establish

damages. The testimony of Deloitte is not available from any source within the jurisdiction of

the Southern District, and cannot be obtained by any means other than pursuant to an order of the


        1
              “Valuation Report” as used herein means the report attached to Schedule B of the
Letters Rogatory entitled “Valuation of certain assets of Cripple Creek and Victor Gold Mining
Company, Inc. as at August 3, 2015,” dated October 8, 2015, that was produced in this action by
Newmont Mining Corporation and Bates-Stamped NEWMONT_0000562185-279.




                                                       1
       Case 1:17-cv-08065-RA-JLC Document 84 Filed 11/08/18 Page 2 of 4




appropriate judicial authority of Ontario, Canada, compelling Deloitte to appear for examination

and produce relevant documents that are in their possession. Deloitte, a non-party to this action,

resides at Bay Adelaide Centre East Tower, 8 Adelaide Street West, Suite 200, Toronto, Ontario,

M5H 0A9. The testimony and documents of Deloitte are highly relevant to Plaintiff’s damages

claims in this litigation. This evidence is also necessary for the fair determination of issues at

trial. Defendants understand that in considering this Application, the Court is not passing

judgment on the ultimate merits of any claim or defense.

 I.     Courts Routinely Issue Letters Rogatory to Permit Parties to Take Evidence
        in Foreign Countries, Including Canada.

       “A letter rogatory is the medium by which one country, speaking through its

 courts, requests another country, acting through its own courts and by the methods of court

 procedure peculiar thereto, to assist the administration of justice in the former country. It

 is used by a court, where an action is pending, to ask a foreign court to perform some

 ‘judicial act,’” including the “taking of evidence.” Progressive Minerals, LLC v. Rashid,

 No. 5:07-CV-108, 2009 WL 1789083, at *1 (N.D. W.Va. June 23, 2009). Rule 28(b)(2) of

 the Federal Rules of Civil Procedure and 28 U.S.C. §1781(b)(2) grant the Court the authority

 to issue Letters Rogatory. Netherby Ltd. v. Jones Apparel Group, Inc., No. 04-7028, 2005

 WL 1214345, at *1 (S.D.N.Y. May 18, 2005).              According to the United States State

 Department, the issuance of Letters Rogatory is an appropriate avenue for the taking of

 evidence in Canada in connection with a matter pending in the United States. See

 https://travel.state.gov/content/travel/en/legal-considerations/judicial/country/canada.html (last

 visited October 31, 2018).

       “Courts routinely issue such letters where the movant makes a reasonable showing

 that the evidence sought may be material or may lead to the discovery of material




                                                 2
      Case 1:17-cv-08065-RA-JLC Document 84 Filed 11/08/18 Page 3 of 4




evidence.”     See Netherby, 2005 WL 1214345, at *1-*2 (ordering issuance of Letter

Rogatory to Canada to permit production of documents and the taking of depositions); Elliot

Assoc. v. Peru, No. 96 Civ. 7917 (RWS), 1997 WL 436493, at *2 (S.D.N.Y. Aug. 1, 1997)

(granting plaintiff’s request for Letters Rogatory to take testimony in the United Kingdom);

Progressive Minerals, 2009 WL 1789083, at *3-*4 (granting motion for issuance of

Letters Rogatory to permit document and deposition discovery in Canada).

II.    The Evidence Sought by Defendants Is Material or May Lead to the Discovery of
       Material Evidence.

      The evidence sought by Defendants is material to its damages defense, and to examine

and rebut the evidence Plaintiff produced in this litigation, titled “Valuation of certain assets of

Cripple Creek and Victor Gold Mining Company, Inc. as at August 3, 2015,” Bates-Stamped

NEWMONT_0000562185-279. Defendants believe that this report may be used by Newmont

to support its damages claims in this litigation. Therefore, Deloitte is a percipient witness to

relevant facts at issue in this action. The report, and any relevant work product related to the

report, was created by Deloitte representatives in Canada.          Obtaining the production of

documents and oral evidence of Deloitte in Canada by the requested Letters Rogatory is the

only way to admissibly discover all relevant facts of which Deloitte is aware, including its

conclusions, assumptions, and methodology in creating the Valuation Report.




                                                3
      Case 1:17-cv-08065-RA-JLC Document 84 Filed 11/08/18 Page 4 of 4




      For the foregoing reasons, Defendants respectfully request that this Court issue the

attached Letters Rogatory.



      Dated: November 8, 2018

                                 HOLLAND & KNIGHT LLP

                                 /s/ Thomas Drew Leland

                                 Thomas Drew Leland (pro hac vice)
                                 Holland & Knight LLP
                                 1801 California St., Suite 5000
                                 Denver, CO 80202
                                 Phone: (303) 974-6643
                                 Fax: (303) 974-6659
                                 Email: thomas.leland@hklaw.com

                                 Attorneys for Defendants




                                           4
